Title: To George Washington from William Smallwood, 27 September 1782
From: Smallwood, William
To: Washington, George


                  
                     Dr Sir
                     Annapolis 27th Septr 1782
                  
                  I was not honored with your favor, dated the 1st of Septr, ’til yesterday, which appears by the Post Master’s mark on the cover, not to have been received in his Office in Phila, till the 18th.
                  Your Orders with respect to moving the Troops shall be complied with as soon as possible; I will send them off immediately, if Vessels can be procured to transport them, to the Head of Elk, from whence they may reach Philadelphia, where, I imagine, they may get supplied with shoes and other necessaries, essential to enable them to perform the march by land from hence.
                  If Vessels, which I have made application for, cannot be procured, the Troops will be detained a few days for shoes, without which they cannot perform the March.
                  I wrote yesterday, on receipt of your Letter, to the Depy Qr Mr at the Head of Elk, to provide Waggons against their arrival there, to transport the Baggage, and shall write to Genl Lincoln, to lay in what supplies may be necessary, against their arrival in Philadelphia.
                  The scanty Supply of Cloathing which I lately reced, is the most flimsey and of the worst Quality I ever saw, this, together with the want of Blankets, good Accommadation, and Barracks, have rendered numbers very Sickly, but I shall retain proper Officers, to follow with all under this description as soon as their health will admit.  I have the Honor to be with very Sincere Regard Your most Obedt Hble Servt
                  
                  
                                       
                            
                            W. Smallwood
                        